—In an action for a judgment declaring that the defendant is responsible for the payment of all no-fault benefits, the plaintiff appeals from an order of the Supreme Court, Nassau County (Saladino, J.), dated July 13, 1992, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
It is well settled that the summary judgment movant must establish his or her defense or cause of action sufficiently to warrant a court’s grant of summary judgment in his or her favor. The party opposing the motion must then produce evidentiary proof in admissable form sufficient to require a trial of material issues of fact (see, Frank Corp. v Federal Ins. Co., 70 NY2d 966). Further, to award summary judgment, it must clearly appear that no material triable issue of fact is presented (see, Doliendo v Johnson, 147 AD2d 312, 317). Upon our review of the record, we are satisfied that the trial court properly denied the plaintiff’s motion for summary judgment (see, 11 NYCRR 65.15 [d] [1], [2]; [e] [1], [2]; [g] [3]). Thompson, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.